Citation Nr: 1617767	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO.

In August 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board remanded this case for additional development.  Unfortunately, as additional development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the March 2015 VA etiological opinions addressing the lung and shoulder disabilities are inadequate, addendum opinions are required.

Additionally, records associated with the Veteran's Workers' Compensation claim, as well as any outstanding VA and private treatment records, should be secured.

Moreover, in an April 2015 correspondence, the Veteran's representative noted that she was submitting a "[c]assette tape with veteran[']s statement."  The contents of the cassette tape are not of record.  On remand, the cassette tape should be transcribed and associated with the record, or, if not possible, the Veteran should be given an opportunity to submit written argument.

Additionally, the Veteran disagreed with the May 2015 rating decision, which denied service connection for PTSD and ischemic heart disease and an initial compensable rating for bilateral hearing loss.  The Veteran submitted a timely notice of disagreement (NOD) via VA Form 21-0958 in July 2015.  Although an August 5, 2015 letter from the AOJ indicates that it has received the NOD, the Veteran has also submitted an undated letter from the AOJ indicating that the NOD was not accepted for lack of a signature.  As it is unclear whether the AOJ is processing the Veteran's timely appeal, the Board is remanding these issues for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Obtain the Veteran's Workers' Compensation records.

4.  Obtain the cassette tape submitted in April 2015, transcribe the contents, and associate the transcript with the claims file.  If the cassette tape cannot be transcribed, the Veteran should be informed of the same and given an opportunity to submit written argument.  All efforts to obtain this missing evidence should be documented in the claims file.

5.  Then provide the claims file to an examiner other than the March 2015 VA examiner for preparation of an addendum opinion concerning the nature and etiology of the Veteran's lung disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

(a) Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a current lung disability?

(b) If there is no currently diagnosed lung disability the examiner must reconcile this lack of diagnosis with previous findings (e.g., Dr. J.T.S.'s March 1996 private X-ray showing interstitial changes "consistent with a clinical diagnosis of mild asbestosis," the Veteran's report of pneumonia in 2012, 2013 and 2015 VA treatment records, and his complaints of shortness of breath and cough at Shoals Hospital in February 2012) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a lung disability at any time since April 2008 even if that disability has since resolved.  

(c) For any lung disability which the examiner finds to have been present at any time since April 2008, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include as a result of conceded minimal asbestos exposure therein.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

6.  Then provide the claims file to an examiner other than the March 2015 VA examiner for preparation of an addendum opinion concerning the nature and etiology of the Veteran's bilateral shoulder disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current shoulder disability had its onset during service, is related to his physical duties as a boatswain's mate in service, is related to his reported shoulder symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment the Veteran's reported duties in service as a boatswain's mate (see October 2014 Board Hearing Transcript), his reported shoulder symptoms in service, and his reports of a continuity of shoulder symptomatology in the years since service.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

7.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for bilateral shoulder and lung disabilities, and issue a Supplemental Statement of the Case, as appropriate.

8.  Separately, issue an SOC regarding the issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a heart disability, and entitlement to an initial compensable rating for bilateral hearing loss.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


